DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4, 7-14, 17, 29-30, 36-37, 46-47, 49, and 60 are pending in the instant application.

Priority
This application is a U.S. national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2018/065631 filed December 14, 2018, which claims benefit to U.S. Provisional Patent Application No. 62/598,728 filed on December 14, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 10/18/2021, and 06/12/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-2, 4, 7-14, 17, 29-30, and 36-37) in the reply filed by Applicant’s representative Mr. Jeffrey C. Totten on 05/03/2022 is acknowledged.   However, upon further consideration, Group II (i.e. 46-47, 49, and 60) will be combined with Group I together for examination because it will not be serous burden to search and examine all pending claims together.    Accordingly, the restriction requirement mailed on 03/08/2022 is hereby withdrawn.

Status of the Claims
	Claims 1-2, 4, 7-14, 17, 29-30, 36-37, 46-47, 49, and 60 are under examination on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-14, 17, 29-30, 36-37, 46-47, 49, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,066,197 (“the `197 patent”) to Hu et al., which was published initially as US2016/0289618 on October 6, 2016, more than one year over the effective filing date of the present application (i.e. December 14, 2017).

Applicant’s claim 1 is drawn to a filter aid comprising: (a) an alkali silicate, and (b) a composite material comprising a silicate mineral at least partially coated with an inorganic silica or silicate.

Example 1 of the `197 patent discloses filterable composites comprise different amounts of silica gel attached to diatomite-based sodium silicate by precipitation to the filtration component of Harborlite® 200 (i.e. perlite) by varying the pH of the mixing slurry, see TABLE 1 (col. 19, lns. 31-45), wherein the wet density is 14.9 lb/ft3, permeability is 0.54 darcy, and BET is 41.2 m2/g when silica gel is 10 wt%; and the wet density is 16.0 lb/ft3, permeability is 0.35 darcy, and BET is 68.3 m2/g when silica gel is 17 wt%.    The `197 patent discloses that the sodium silicate refers to any one of several compounds comprising sodium oxide (Na2O) and silica (SiO2). Such combinations may include, for example, sodium ortho silicate (Na4SiO4), sodium meta silicate (Na2SiO3), and sodium disilicate (Na2Si2O5), or the sodium silicate is a diatomite-based based sodium silicate (col. 14, lns.13-19).  Example 2 teaches using Celite Standard Super-Cel® and Celite Hyflo Super-Cel® as filtration components in the place of the Harborlite® 200, see TABLEs 2-4.  Therefore, the `197 patent anticipates Applicant’s claims 1-2, 7-8, 10-11.  

In terms of claim 9, wherein the alkali silicate comprises from about 10 to about 70% by weight of the filter aid,  Example 5 of the `197 patent discloses filterable composites comprise the filterable composite adsorbents were mixed with a second filtration component, Celite 512Z®, such that the resultant filter aid materials comprised 35% by weight filterable composite adsorbent and 65% by weight of Celite 512Z®, wherein the filterable composite adsorbent is silica gel attached to diatomite-based sodium silicate according to Example 1.  

In terms of claims 13-14, Example 1 of the `197 patent discloses filterable composites comprise different amounts of silica gel attached to diatomite-based sodium silicate by precipitation to the filtration component of Harborlite® 200 (i.e. perlite) by varying the pH of the mixing slurry, see TABLE 1 (col. 19, lns. 31-45), wherein the wet density is 14.9 lb/ft3, permeability is 0.54 darcy, and BET is 41.2 m2/g when silica gel is 10 wt%; and the wet density is 16.0 lb/ft3, permeability is 0.35 darcy, and BET is 68.3 m2/g when silica gel is 17 wt%.  

In terms of claims 29-30, and 36-37, Example 1 of the `197 patent discloses filterable composites comprise different amounts of silica gel attached to diatomite-based sodium silicate by precipitation to the filtration component of Harborlite® 200 (i.e. perlite) by varying the pH of the mixing slurry, see TABLE 1 (col. 19, lns. 31-45), wherein the wet density is 16.0 lb/ft3, permeability is 0.35 darcy, and BET is 68.3 m2/g when silica gel is 17 wt%. The filterable composites comprise a sodium silicate solution with a SiO2:Na2O weight ratio of 3.2 to 1, with a specific example having the wet density is 16.0 lb/ft3, permeability is 0.35 darcy, and BET is 68.3 m2/g when silica gel is 17 wt%, see TABLE 1, item #2.  The weight ratio of said alkali silicate to silicate mineral in the filter aid is 17%/[3.2/(1+3.2)] =22.3%, which reads on the claimed ratio of  alkali silicate to silicate mineral ranges from about 1:4 to 4:1 by weight.  

In terms of claims 46-47, Example 2 of the `197 patent discloses filterable composites comprise different amounts of silica gel attached to diatomite-based sodium silicate by precipitation to the filtration component of Celite Standard Super-Cel® and Celite Hyflo Super-Cel® as filtration components by varying the pH of the mixing slurry, see TABLEs 2-4 (col. 20, lns. 15-60), wherein the silica gel is 10 wt%. The filterable composites comprise a sodium silicate solution with a SiO2:Na2O weight ratio of 3.2 to 1, and the weight ratio of said alkali silicate to silicate mineral in the filter aid is 10%/[3.2/(1+3.2)] =13.1%, which reads on the claimed filter aid of claim 47, comprising about 10% to about 60% by weight alkali silicate, about 10% to about 60% by weight silicate mineral, and about 10 to about 60% by weight adsorbent.   

In terms of claim 49, wherein the adsorbent is a particulate material substantially unbound from the silicate mineral and wherein said adsorbent is at least partially coated onto the silicate mineral, Example 2 of the `197 patent teaches the adsorbent is a particulate material of silica gel substantially unbound from the silicate mineral, but coated onto the silicate mineral (i.e. diatomite-based sodium silicate) by precipitation to the filtration component of Celite Standard Super-Cel® and Celite Hyflo Super-Cel® as filtration components.  


Claims 1-2, 7-14, 29-30, 36, 46-47, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,242,050 (“the `050 patent”) to Lu et al. 

Claim 1 of the `050 patent teaches a composite filter aid material comprising: at least one filtration component and at least one adsorption component; wherein the composite filter aid has an Average Pore Diameter, 4V/A, ranging from about 0.1 micron to about 0.5 micron and a permeability ranging from about 50 to about 1000 millidarcies; wherein the at least one filtration component comprises diatomite or perlite and wherein the at least one adsorption component comprises precipitated silica. In addition, Example 1 of the `050 patent discloses a composite filter-aid was made using a Celite® 3Z, sodium silicate and sulphuric acid. 80 g of Celite® 3Z was added to 800 g of water. Next, 70 g of sodium silicate solution at 38% concentration was added to the mixture with constant stirring. Sulphuric acid (98%) is then added to adjust the pH to 8.5. When the pH reached approximately 8.5, a gelling reaction occurred, and the mixture thickened. With continued acid addition and stirring for 30 minutes, the slurry thinned out and the pH reached 8.0. The suspension was then filtered using a Buchner funnel. The filter cake was then reslurried with approximately 1 L of water and filtered again, then slurried again, and filtered again, in order to remove reaction byproducts (e.g., salts). Finally, the cake was then dried by heating it at 110 °C. for three hours (col. 17, lns. 4-43). The Example 1 also disclosed that Celite C3Z, Celite SSC (both available from World Minerals, Inc.), and Celatom FP3 (available from Eagle Picher Corp.) are diatomite-based filter aids (col. 17, lns. 47-49). Table 1 provides porosimetry information for composite filter-aid manufactured by the exemplary process described in the Example 1, wherein five composite filter-aids (Samples A-E) made with the three diatomite-based filter aids have BET surface areas at range of 57-71 (m2/g), a median pore diameter (4V/A) at range of 0.1322-0.2397 (μm).  The `050 patent discloses one example of biogenic silica is diatomite, obtained from diatomaceous earth (col. 17, lns. 6-8).  Therefore, the `050 patent anticipates Applicant’s claims 1-2, 7-8, 10, 11, 13, 29-30, 36, 46-47, and 49.  
In terms of claim 9, wherein the alkali silicate comprises from about 10 to about 70% by weight of the filter aid, Example 1 of the `050 patent discloses using 70g of sodium silicate solution at 38% concentration and 80g of Celite® 3Z, which responds to the alkali silicate comprises 25% by weight of the filter aid [i.e. 70x38%/(70x38%+80)x100%=25%].  
In terms of claim 12, wherein the composite material comprises from about 50% to about 95% by weight of biogenic silica, Example 1 of the `050 patent discloses using 70g of sodium silicate solution at 38% concentration and 80g of Celite® 3Z, which responds to the alkali silicate comprises 25% by weight of the filter aid [i.e. 70x38%/(70x38%+80)x100%=25%].       Celite® 3Z is a diatomite-based filter aids (col. 17, lns. 47-49), or a biogenic silica, comprising 75% by weight of biogenic silica. 
In terms of claim 14, wherein the filter aid has a permeability ranging from about 0.05 darcy to about 3.0 darcy and a BET surface area ranging from about 5 m2/g to about 450 m2/g, see claims 13 and 15 of the `050 patent.  
In terms of claim 37, wherein the filter aid has a permeability ranging from about 0.05 darcy to about 10.0 darcy and BET surface area ranging from about 0.2 m2/g to about 450 m2/g, see claim 30 of the `050 patent.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 17, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over the `197 patent in view of the `050 patent.              

Determination of the scope and content of the prior art (MPEP §2141.01)
Example 1 of the `197 patent discloses filterable composites comprise different amounts of silica gel attached to diatomite-based sodium silicate by precipitation to the filtration component of Harborlite® 200 (i.e. perlite) by varying the pH of the mixing slurry, see TABLE 1 (col. 19, lns. 31-45), wherein the wet density is 14.9 lb/ft3, permeability is 0.54 darcy, and BET is 41.2 m2/g when silica gel is 10 wt%; and the wet density is 16.0 lb/ft3, permeability is 0.35 darcy, and BET is 68.3 m2/g when silica gel is 17 wt%.    The sodium silicate refers to any one of several compounds comprising sodium oxide (Na2O) and silica (SiO2). Harborlite® 200 was used as the filtration component and different amounts of silica gel were attached thereto by precipitating diatomite based sodium silicate onto the filtration component by varying the pH of the slurry (col. 19, lns.18-21).  The amount of filtration component added was based upon the desired amount of silica gel in the end chill-proofing filter-aid product (col. 19, lns.5-8).  Example 2 teaches the same filterable composites except using Celite Standard Super-Cel® and Celite Hyflo Super-Cel® as filtration components in the place of the Harborlite® 200, see TABLEs 2-4. 

Claim 1 of the `050 patent teaches a composite filter aid material comprising: at least one filtration component and at least one adsorption component; wherein the composite filter aid has an Average Pore Diameter, 4V/A, ranging from about 0.1 micron to about 0.5 micron and a permeability ranging from about 50 to about 1000 millidarcies; wherein the at least one filtration component comprises diatomite or perlite and wherein the at least one adsorption component comprises precipitated silica. In addition, Example 1 of the `050 patent discloses a composite filter-aid was made using a Celite® 3Z, sodium silicate and sulphuric acid. 80 g of Celite® 3Z was added to 800 g of water. Next, 70 g of sodium silicate solution at 38% concentration was added to the mixture with constant stirring. Sulphuric acid (98%) is then added to adjust the pH to 8.5. When the pH reached approximately 8.5, a gelling reaction occurred, and the mixture thickened. With continued acid addition and stirring for 30 minutes, the slurry thinned out and the pH reached 8.0. The suspension was then filtered using a Buchner funnel. The filter cake was then reslurried with approximately 1 L of water and filtered again, then slurried again, and filtered again, in order to remove reaction byproducts (e.g., salts). Finally, the cake was then dried by heating it at 110 °C. for three hours (col. 17, lns. 4-43). The Example 1 also disclosed that Celite®C3Z, Celite SSC (both available from World Minerals, Inc.), and Celatom FP3 (available from Eagle Picher Corp.) are diatomite-based filter aids (col. 17, lns. 47-49). Table 1 provides porosimetry information for composite filter-aid manufactured by the exemplary process described in the Example 1, wherein five composite filter-aids (Samples A-E) made with the three diatomite-based filter aids have BET surface areas at range of 57-71 (m2/g), a median pore diameter (4V/A) at range of 0.1322-0.2397 (μm).  The `050 patent discloses one example of biogenic silica is diatomite, obtained from diatomaceous earth (col. 17, lns. 6-8).

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 17 and Examples 1-2 of the `197 patent does not teach a single example of the composite material has a median pore diameter (4V/A) ranging from about 0.1 μm to about 10.0 μm, a particle size distribution with a d50 diameter ranging from about 5 μm to about 300 μm, and a wet density ranging from about 5 Ib/ft3 to about 30 Ib/ft3.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claim 17 would have been obvious over the `197 patent because the `197 patent discloses the particle size distribution with a d50 diameter is 19, 22, 25, 27, 32, and 39 μm (TABLE 9), the wet density (WD) in at range from 14.9 to 21.5 Ib/ft3   (TABLEs 1-2), and  a mean pore diameter of about 2 um or 10 um (col. 11, lns.1-8) .  In addition, claim 22 of the `050 patent teaches the composite filter aid material has a median particle size ranging from about 5 microns to about 40 microns.  

In terms of the instant claim 4, wherein the alkali silicate comprises the sodium metasilicate is sodium metasilicate pentahydrate, sodium metasilicate nonahydrate, anhydrous sodium metasilicate, or a mixture thereof, Example 1 of the `197 patent teaches water was added to disperse the gelled slurry. The slurry was then filtered and the composite was washed with water, the filterable composite adsorbent was heated in an oven, to evaporate any excess moisture, until a stable weight was obtained (col. 19, lns.8-15).  It would be obvious that using sodium metasilicate pentahydrate, sodium metasilicate nonahydrate, anhydrous sodium metasilicate, or a mixture thereof to replace sodium silicate, because water was added to disperse the gelled slurry in Example 1 of the `197 patent.  
In terms of the instant claim 60, wherein the filter aid comprises from about 0.5% to about 20% by weight water, with respect to the total weight of the filter, Example 1 of the `197 patent teaches that the slurry was stirred until gelling occurred (about 25-60 minutes depending upon the pH level). Next, water was added to disperse the gelled slurry. The slurry was then filtered and the composite was washed with water, the filterable composite adsorbent was heated in an oven, to evaporate any excess moisture, until a stable weight was obtained (col. 19, lns.8-15).  It would be obvious that certain amount of water was retained in the filterable composite adsorbent until a stable weight was obtained, which obviously fits in the range of from about 0.5% to about 20% by weight water.   
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2, 4, 7-14, 17, 29-30, 36-37, 46-47, 49, and 60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,066,197 (“the `197 patent”) to Hu et al. 

Although the conflicting claims are not identical, they are not patentably distinct from each other.  Applicant’s claims 1-2, 7-14, 17, 29-30, 36-37, 46-47, 49, and 60 are drawn to a filter aid comprising: (a) an alkali silicate, and (b) a composite material comprising a silicate mineral at least partially coated with an inorganic silica or silicate.

Claims 1-17 of the `197 patent are drawn to a method for simultaneously filtering and improving the chill haze stability of a beer, comprising: (i) providing a filterable composite adsorbent comprising diatomite as a filtration component and precipitated silica as an adsorption component, wherein the precipitated silica has been precipitated in-situ on the surface of diatomite without thermal sintering or chemical bonding; wherein the precipitated silica has an average particle size of less than about 1 micrometer; (ii) pre-coating a filter element with the filterable composite adsorbent; and (iii) passing a beer containing particles and/or constituents to be adsorbed through the coated filter element.   Claims 1-17 of the `197 patent teaches using the same product of the filter aid of Applicant’s claims.  Therefore, the `197 patent would have been ODP of instant claims 1-2, 4, 7-14, 17, 29-30, 36-37, 46-47, 49, and 60.  See Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co.  U.S. Court of Appeals Fed. Cir., 96 USPQ2d 1830.  For detail analysis, see the art rejections above.  

Claims 1-2, 4, 7-14, 17, 29-30, 36-37, 46-47, 49, and 60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 7-8, 10, 13, 15, 18, 22-24, and 26 of U.S. Patent Application No. 15/577,775 (“the `775 application”), published as US2018/0126356.  

Although the conflicting claims are not identical, they are not patentably distinct from each other.  Applicant’s claims 1-2, 7-14, 17, 29-30, 36-37, 46-47, 49, and 60 are drawn to a filter aid comprising: (a) an alkali silicate, and (b) a composite material comprising a silicate mineral at least partially coated with an inorganic silica or silicate. Claims 1-2, 7-8, 10, 13, 15, 18, 22-24, and 26 of the `775 application are also drawn to a chill-proofing composite filter aid comprising: a filtration component; and an adsorption component comprising precipitated silica at least partially coating the filtration component, wherein the composite filter aid has a pore volume of at least about 0.15 cm3/gram at an average pore size between 3 nanometers and 15 nanometers.  The claims of the `775 application teaches same and/or significant similar filter aids comprising: (a) an alkali silicate, and (b) a composite material comprising a silicate mineral at least partially coated with an inorganic silica or silicate. Therefore, they are obviousness-type double patenting.


Conclusions
Claims 1-2, 4, 7-14, 17, 29-30, 36-37, 46-47, 49, and 60 are rejected.


	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731